internal_revenue_service number release date index number -------------------- ------------------------------ --------------------------------------------------- ---------------------------------------------------- --------------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eoeg e02 - plr-145589-03 date date do ----------------------------------------------------- --------------------------------------------------- ---------------- ------------ --------------------------------------- ------------------ legend academy ein state state law city state constitution ------------------------------------------------ state university a ------------------------------------ state university b ------------------------- company year year x dear ---------------- correspondence requesting a ruling that the income of academy is excludable from gross_income under sec_115 of the internal_revenue_code --------------------------- ------- ---------------- --------------- this is in response to a letter dated date and subsequent facts the academy is organized under state law and the state nonprofit corporation act to provide free k-12 public education in city the articles of incorporation of the academy provide that the academy is organized and operated exclusively for public educational_purposes and no part of its net_earnings may inure to the benefit of any private person the articles of incorporation of academy further provide that in the the academy obtained a contract also known as a charter from its authorizing plr-145589-03 event of dissolution of the academy and after payment of all liabilities of the academy the academy’s assets shall be distributed to the board_of trustees of state university b the academy’s authorizing body or at the direction of the academy’s authorizing body shall be forwarded to the state school aid fund established under the state constitution the academy is recognized under state law as a body corporate and governmental agency state law provides that the academy is recognized as a public school under the state constitution under state law an academy may be authorized and created by the board_of a school district an intermediate school board the board_of a community college or the governing body of a state public university academy initially was authorized by the board_of trustees of state university a the academy currently is authorized by the board_of trustees of state university b body the authorizing body of the academy was required to review the application_for a charter in light of the resources available for the proposed academy the population to be served and the educational goals to be achieved by it the contract establishes the academy as public school under state law and governs the relationship between the authorizing body and the academy the contract may be revoked by the authorizing body if the academy fails to comply with contract and all applicable laws fails to meet generally accepted public sector accounting principles or satisfies one of grounds for revocation set forth in the contract receiving and transmitting state school aid and it has the responsibility of overseeing the academy’s compliance with the contract and applicable federal and state laws operating revenue for the academy is derived primarily from state school aid payments received pursuant to state law a small portion of revenues is from federal funds donations and fees permitted to be charged by academies state law prohibits the charging of tuition by academies academy was organized in year for the purposes of improving pupil achievement of all pupils including but not limited to educationally disadvantaged pupils by improving the learning environment stimulating innovative teaching methods creating new and professional opportunities for teachers in a new type of public school achieving school accountability outcomes by placing full responsibility for performance at the school site level and providing parents and pupils with greater choices among public schools both within and without their existing school districts entity to provide the management and administrative services necessary to implement and operate its educational program under this contract the company supplied the the academy entered into a management_contract with company a for-profit the authorizing body serves as the academy’s fiscal agent for purposes of academy currently has an enrollment of about x students in grades k-12 plr-145589-03 curriculum materials textbooks etc and training in its instructional methods all personnel working at academy except the business service manager were employees of academy the company paid the costs of salaries fringe_benefits and employment_taxes of the employees of the academy on behalf of the academy the company established with the approval of the academy’s board the personnel policies of the academy academy acting through the employees of its board_of directors processes its own payroll performs its own hiring and other personnel matters does its own student recruiting and contracts for non-instructional services to the academy arrangements for the formal termination of the management_contract between academy and company are under active negotiation neither party has performed under the contract since year as of year the academy has put into effect its intent to be self-managed the law and analysis sec_115 of the code provides that gross_income does not include income revrul_77_261 1977_2_cb_45 income from an investment fund established derived from the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization perform an essential_governmental_function by providing free public education to students in the state the academy will revrul_90_74 1990_2_cb_34 states that the income of an organization the articles of incorporation of the academy provide that no part of the net the income of the academy is derived from an essential_governmental_function plr-145589-03 earnings_of the academy may accrue to the benefit of any private person in the event of dissolution of the academy the articles of incorporation provide that after making provision for payment of all liabilities of the academy the academy’s assets shall be distributed to the board_of trustees of state university b the academy’s authorizing body or at the direction of the academy’s authorizing body shall be forwarded to the state school aid fund established under the state constitution and accrues to political subdivisions of the state or to entities the income of which is excludable from gross_income under sec_115 accordingly based on the information submitted representations made and authorities cited we conclude that the academy’s income is excludible from gross_income for federal_income_tax purposes under sec_115 of the internal_revenue_code concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent letter is being sent to your representative representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and sincerely james l brokaw acting chief eo branch office of division counsel associate chief_counsel tax exempt and government entities enclosures
